Citation Nr: 1731646	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, the Veteran's increased rating claims for herniated nucleus pulpous with surgery L5-S1, for fractures of the second and third metatarsals of the right foot, and for fracture of the right great toe with hallux valgus ("service-connected foot and back disorders").  The Veteran subsequently perfected a timely appeal on these claims.

In June 2015, the Board denied the Veteran's increased rating claims for his service-connected foot and back disorders.  The Board also found that a review of the record evidence did not reasonably raise a TDIU claim.  The Veteran, through his attorney, appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued a memorandum decision which vacated the Board's June 2015 decision only to the extent that the Board found that a TDIU claim was not reasonably raised by a review of the record evidence.  The Court did not disturb the Board's June 2015 denial of increased ratings for the Veteran's service-connected foot and back disorders.  The Court remanded the issue of whether a TDIU claim was reasonably raised by a review of the record evidence to the Board for appropriate action.  Accordingly, the Board finds that the only issue on appeal is as stated on the title page.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board again notes that it concluded in the June 2015 decision that a review of the record evidence did not reasonably raise a TDIU claim.  Nevertheless, because it is bound by the Court's January 2017 decision vacating and remanding only this finding concerning TDIU from the June 2015 decision, the Board concludes that the a review of the record evidence reasonably raises a TDIU claim.  Accordingly, and although no timely substantive appeal was presented for the Veteran's inferred TDIU claim, the Board also finds that it has jurisdiction over this claim.  See also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

In July 2017, the Veteran's attorney submitted additional evidence in support of this appeal along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran essentially contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  The Board acknowledges that this appeal has been remanded previously, most recently in April 2012.  The Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again.  Nevertheless, because it is bound by the Court's January 2017 decision, the Board concludes that additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes that, in general, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), the AOJ may submit such case to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16  (b).  The Board is prohibited from granting a TDIU under 38 C.F.R. § 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director, Compensation Service.  If the Board finds that consideration of entitlement to a TDIU on an extraschedular basis is warranted under 38 C.F.R. § 4.16(b), then it must remand the case to the AOJ for referral to the Director, Compensation Service.    

Despite the arguments raised by the Veteran's attorney in July 2017 correspondence, the Board is required to obtain a decision from the Director, Compensation Service, before adjudicating the issue of entitlement to a TDIU on an extraschedular basis.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015); see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Since January 2008, service connection has been in effect for herniated nucleus pulposus with L5-S1 surgical residuals with a 20 percent disability rating, fracture right great toes with hallux valgus with a 10 percent disability rating, and fracture second and third right metatarsals with a 10 percent disability rating.  The Veteran's combined evaluation for his service-connected disabilities throughout the entire period on appeal is 40 percent.  As such, he does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  As noted above, it is VA policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities. 38 C.F.R. § 4.16(b).  As also noted above, even if the Veteran is unemployable due to his service-connected disabilities, the Board has no authority to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Id.

The June 2017 opinion from a Certified Rehabilitation Counselor reflects that the Veteran's foot and back disabilities preclude him from obtaining and maintaining substantially gainful employment.  Furthermore, VA medical examinations conducted in September 2014 reflect that the Veteran's service-connected disabilities preclude gainful employment outside of "light duty or desk-job occupations with some accommodation," which the Board finds significant in light of the Veteran's career in the field of "manual labor."

Having reviewed the record evidence, and in light of the Court's January 2017 decision, the Board finds that referral to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis is warranted.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice for a TDIU claim.  Ask the Veteran to complete and return a "Veteran's Application for Increased Compensation Based on Unemployability," VA Form 21-8940, and "Request for Employment Information in Connection with Claim for Disability Benefits," VA Form 21-4192, for each of his former employers.  Any notice letter(s) issued to the Veteran, and any reply, to include any completed VA Forms 21-8940 and/or 21-4192, should be associated with the claims file.

2.  Thereafter, refer this case to the Director, Compensation Service, for consideration of the assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  A copy of the Director's decision must be associated with the claims file.

3.  Readjudicate the Veteran's claim of entitlement to a TDIU on an extraschedular basis.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

